Judgment of the County Court of Kings County convicting defendant of the crime of robbery in the first degree and order denying motion for new trial *740unanimously affirmed. Sufficient corroboration was furnished by independent proof or admissions of the defendant’s ownership of the boats used in the commission of the robbery, his departure in one of them toward the scene of the crime on the day of its commission in company with two men who undoubtedly participated therein, and his flight after discovery of the submerged boats. The charge, read in its entirety, together with requests which were charged, does not warrant the construction sought by appellant. The final words to the jury when it returned the second time for instructions were that the law with respect to corroboratory evidence applied to all the defendants and to each of them. The exclusion of the dictaphone records to impeach the testimony of Robert Stewart was correct and no direct proof implicating the defendant was adduced from that witness. Present —■ Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.